Citation Nr: 0909757	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating, in excess of 20 
percent, for bilateral hearing loss from April 9, 2002 to 
February 19, 2003.

2.  Entitlement to a disability rating, in excess of 30 
percent, for bilateral hearing loss beginning February 19, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to October 
1966.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2008).    

On October 6, 2006, the Board issued a decision in this case, 
denying the claim for entitlement to a disability rating, in 
excess of 20 percent, for bilateral hearing loss from April 
9, 2002 to February 19, 2003; and entitlement to a disability 
rating, in excess of 30 percent, for bilateral hearing loss 
beginning February 19, 2003.  The decision was based on the 
evidence of record in the claims folder.  It has been brought 
to the attention of the Board that prior to adjudication of 
this claim, some of the documents concerning this appeal were 
misfiled, and were not properly associated with the Veteran's 
claims folder.  The misfiled evidence includes a VA Form 21-
4142, with an attached private audiometric examination 
report, a VA Form 21-4142, indicating that the Veteran 
underwent a VA audiometric examination at the Brooklyn VA 
medical facility in August 2005, and a November 2006 
statement from G.D.G., Ph.D., that mentions the Veteran's 
hearing loss.  Because these documents were not in the 
Veteran's claims folder at the time of the Board's decision, 
the Veteran's due process rights were violated. 

Accordingly, the October 6, 2006 Board decision addressing 
the issues of entitlement to a disability rating, in excess 
of 20 percent, for bilateral hearing loss from April 9, 2002 
to February 19, 2003; and entitlement to a disability rating, 
in excess of 30 percent, for bilateral hearing loss beginning 
February 19, 2003, are vacated.


REMAND

Preliminary Matters- New issues and issues on appeal

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision rendered by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a previously assigned 
20 percent disability rating for the Veteran's bilateral 
hearing loss.  In a February 2004 rating decision, the RO 
increased the Veteran's evaluation for bilateral hearing loss 
to a 30 percent rating, effective February 19, 2003.  

In a July 2004 statement, the Veteran's representative 
appears to be filing a claim for entitlement to service 
connection for tinnitus.  This matter is referred to the RO 
for appropriate action.

In a July 2004 rating decision, the RO granted entitlement to 
service connection for a psychiatric condition associated 
with the Veteran's service-connected bilateral hearing loss 
and assigned a 30 percent rating, effective May 12, 2003. 

Thereafter, a November 2006 mental evaluation report from 
G.D.G., Ph.D. was associated with claims file.  The Veteran's 
representative then submitted an undated list of procedural 
documents (NOD, SOC, Form 9, SSOC, VCAA letter, SSOC, and VA 
Form 646) and evidence detailing that the Veteran had a claim 
for entitlement to an initial rating in excess of 30 percent 
for his psychiatric condition in appellate status.  VACOLS 
(Veterans Appeals Control and Locator System) has confirmed 
that this issue is in appellate status.  The issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability (TDIU) also appears to be on appeal, as VACOLS 
listed February 2008 as the date a substantive appeal was 
filed for that matter.  The claims file does not contain any 
procedural documentation or substantive evidence showing that 
these issues are currently on appeal.  However, the Board 
suspects that a temporary folder has been created at the RO, 
as a June 2006 Routing and Transmittal Slip reflects 
instructions to make a temp folder.  Documents pertaining to 
these matters should be located and associated with the 
Veteran's claims file.  Thereafter, the RO should take 
appropriate action to proceed with any pending claims as well 
as any issues found to be in appellate status.

Increased Rating - Hearing Loss

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in October 2003.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure that adequate VCAA notice as to all elements of the 
claim is provided, including the notice requirements 
pertaining to increased ratings outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

In November 2005, the Veteran submitted additional evidence 
to the RO (that was then forwarded to the Board in 2009) in 
support of his claims.  This evidence now associated with the 
record, consisted of a VA Form 21-4142, with an attached 
private audiometric examination report, a VA Form 21-4142, 
indicating that the Veteran underwent a VA audiometric 
examination at the Brooklyn VA medical facility in August 
2005, and a November 2006 statement from G.D.G., Ph.D., that 
mentions the Veteran's hearing loss.  This evidence is 
clearly pertinent to the Veteran's increased rating claims 
for bilateral hearing loss.  The VA August 2005 was not 
associated with the claims folder at the time of the Board's 
October 6, 2006 decision.  This resulted in a violation of 
due process. 

The claims file reflects that the Veteran has received 
private medical treatment for his service-connected bilateral 
hearing loss disability from the M.C., M.D.; however, as the 
claims file only includes records from that physician dated 
up in March 2003.  A VA Form 21-4142 was associated with the 
claims file in 2009 along with an attached private 
audiometric examination report dated in October 2005 from 
this physician.  Any additional records from that provider 
should be obtained.

The claims file also reflects that the Veteran has received 
medical treatment for his bilateral hearing loss from VA 
Medical Center (VAMC) in Brooklyn, New York; however, as the 
claims file only includes records from that facility dated up 
to February 2004, any additional records from that facility 
should be obtained.  In addition, a VA Form 21-4142, 
indicating that the Veteran underwent a VA audiometric 
examination at the Brooklyn VAMC (VA New York Harbor Health 
Care System) in August 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should obtain and associate with the claims file all 
outstanding VA records.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).  In this case, the Board notes 
that the Veteran last had a VA audio examination in February 
2002.  VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate the 
Veteran's claims for entitlement to a 
rating in excess of 20 percent for 
bilateral hearing loss from April 9, 2002 
to February 19, 2003 and entitlement to a 
rating in excess of 30 percent for 
bilateral hearing loss beginning February 
19, 2003, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected bilateral hearing loss since 
April 2002.  Of particular interest are 
any outstanding VA records of evaluation 
and/or treatment of the Veteran's 
service-connected bilateral hearing loss 
disability, for the period from February 
2004 to the present, from the VAMC in 
Brooklyn, New York. Also of particular 
interest are any outstanding private 
treatment records and evaluations from 
M.C., M.D., for the period from March 
2003 to the present.  After the Veteran 
has signed the appropriate releases, 
those records not already associated with 
the claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the Veteran 
for a VA audiological evaluation to 
determine the current severity of his 
bilateral hearing loss.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
audiologist prior to the requested 
examination.  All necessary tests should 
be conducted.  Prior to the examination, 
the claims folder must be made available 
to the provider conducting the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations-specifically to include 
consideration of all of the evidence of 
record since the February 2004 SOC.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.   Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


